

Exhibit 10.5

 
 
 
 
 
 
 
 
 
 
 
 
 
 
This space reserved for Recorder’s use only.
 

 
OPEN-ENDED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (ILLINOIS)
 
by and from
 
AMERENENERGY RESOURCES GENERATING COMPANY, “Mortgagor”
 
to
 
THE BANK OF NEW YORK TRUST COMPANY, N.A., in its capacity as Agent, “Agent”
 
Dated as of July 14, 2006
 
Location:
17751 N. Cilco Road
Municipality:
Canton
County:
Fulton
State:
Illinois
P.I.N. Nos.:
See Attached
Exhibit A

 
THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED
HEREIN.
 
PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
 
AMERENENERGY RESOURCES GENERATING COMPANY
1901 Chouteau Avenue
St. Louis, Missouri 63103
Attention: Craig W. Stensland
 



--------------------------------------------------------------------------------


OPEN-ENDED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING
 
THIS OPEN-ENDED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (ILLINOIS) (this “Mortgage”) is dated as of July 14, 2006, by and
from AMERENENERGY RESOURCES GENERATING COMPANY, an Illinois corporation
(“Mortgagor”), whose address is 1901 Chouteau Avenue, St. Louis, Missouri 63103,
to THE BANK OF NEW YORK TRUST COMPANY, N.A., as collateral agent (in such
capacity, “Agent”) for the Secured Parties as defined in the Collateral Agency
Agreement (as defined below), having an address at 911 Washington Avenue , Suite
300, St. Louis, Missouri 63101 (Agent, together with its successors and assigns,
“Mortgagee”).
 
WITNESSETH:
 
WHEREAS, Mortgagor, Agent and other Secured Parties have entered into that
certain Collateral Agency Agreement dated as of July 14, 2006 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agency Agreement”);
 
WHEREAS, as a condition to the extension of those certain loans, credit
facilities, letters of credit and other financial accommodations to Mortgagor,
the Secured Parties require, among other things, that Mortgagor enter into this
Mortgage and grant to Mortgagee the liens and security interests referred to
herein to secure the payment and performance of the Obligations (as defined in
the Collateral Agency Agreement) of Mortgagor, including but not limited to the
payment of the principal amount, together with interest thereon, of all present
and future advances of money (including the reborrowing of principal previously
repaid) made by the Mortgagee and the Secured Parties to the Mortgagor; and
 
WHEREAS, pursuant to the requirement set out above, Mortgagor wishes to mortgage
and assign to Mortgagee its interest in the Mortgaged Property (as defined
below) as security for the performance of the Obligations of Mortgagor.
 
NOW THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Mortgage by this reference,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby conclusively acknowledged, Mortgagor hereby represents and warrants
to and covenants and agrees with Mortgagee as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1  Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Collateral Agency
Agreement. As used herein, the following terms shall have the following
meanings:
 
(a)  “Event of Default”: (1) The occurrence of an Event of Default under and as
defined in the Collateral Agency Agreement; or (2) the default by Mortgagor in
the observance or performance of any covenant, condition or agreement expressly
set forth in this Mortgage and the continuance of such default unremedied for a
period of thirty (30) days after written notice thereof shall have been given to
Mortgagor by Mortgagee.
 
(b)  “Excluded Property”: Any and all property described in clauses 5 and 7 of
the definition of “Mortgaged Property” which is not assignable without the prior
consent, approval or other
 

--------------------------------------------------------------------------------


action by a third party, is otherwise subject to a restriction or prohibition on
assignment or is subject to termination upon assignment.
 
(c)  “Mortgaged Property”: All of Mortgagor’s right, title and interest in and
to (1) the fee interest in the real property described in Exhibit A attached
hereto and incorporated herein by this reference, together with any greater
estate therein as hereafter may be acquired by Mortgagor (the “Land”), (2) all
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (3) all fixtures
of every kind and type, including without limitation, materials, supplies,
equipment, apparatus and other similar items now owned or hereafter acquired by
Mortgagor and attached to or installed on any of the Improvements or the Land,
and water, gas, electrical, telephone, storm and sanitary sewer facilities and
all other utilities whether or not situated in easements (the “Fixtures”), (4)
all equipment (as defined in the UCC) constituting items of personal property
and used in connection with the Mortgagor’s operations at the Premises (the
“Personalty”), (5) all leases, licenses, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect) which grant to
any person a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits,
excluding, however, any thereof constituting Excluded Property (the “Leases”),
(6) all of the rents, revenues, royalties, income, proceeds, profits and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (7) all air rights, mineral rights, water
rights, oil and gas rights, development rights, if any, together with all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, excluding, however,
any thereof constituting Excluded Property, (8) all property tax refunds payable
with respect to the Mortgaged Property (the “Tax Refunds”), (9) all accessions,
replacements, additions, renewals and substitutions for any of the foregoing and
all proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), (11) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”), and (12) to the extent assignable, all consents, licenses, building
permits, certificates of occupancy and other governmental approvals relating to
the Premises and Improvements, all construction, engineering, consulting,
architectural and other similar contracts concerning the design and construction
of the Premises and Improvements, all drawings, plans, specifications, and
similar or related items relating to the Premises and Improvements, and all
payment and performance bonds or warranties or guarantees relating to the
foregoing (the “Permits, Plans and Warranties”). As used in this Mortgage, the
term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.
 
(d)  “Permitted Liens”: The following Liens, if any, (1) Liens securing the
Obligations of Mortgagor hereunder and in the Collateral Agency Agreement; (2)
Liens for taxes, assessments or governmental charges or levies on the Premises
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles shall have been set aside on its books; (3) Liens
imposed by law, such as landlords’, wage earners’, carriers’, warehousemen’s and
mechanics liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books; (4) easements, reservations,
rights-of-way, restrictions, survey exceptions and other similar encumbrances as
to real property which customarily exist on properties of corporations engaged
in similar activities and
 
2

--------------------------------------------------------------------------------


 
similarly situated and which do not materially interfere with the conduct of the
business of Mortgagor conducted at the Premises; (5) Liens arising out of
judgments or awards not exceeding $25,000,000 in aggregate for Mortgagor and its
subsidiaries with respect to which appeals are being diligently pursued in good
faith by appropriate proceedings, and, pending the determination of such
appeals, such judgments or awards having been effectively stayed; (6) Liens
approved by Mortgagee in writing; (7) any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any property; (8) Liens securing obligations (other than
obligations representing indebtedness for borrowed money) under operating
reciprocal easements or similar arrangements entered into in the ordinary course
of business; (9) undetermined Liens and charges incidental to construction;
(10) Liens on any assets securing indebtedness (including capital leases)
incurred or assumed for the purpose of financing or refinancing all or any part
of the cost of acquiring or constructing such asset, provided that such Lien
attaches to such asset concurrently with or within eighteen (18) months after
the acquisition or completion of construction thereof; (11) Liens existing on
any assets of any Person at the time such Person is merged or consolidated with
or into the Mortgagor and not created in contemplation of such event; (12) Liens
existing on any assets prior to the acquisition thereof and not created in
contemplation thereof, provided that such Liens do not encumber any other
property or assets; and (13) Liens arising out of the refinancing, extension,
renewal or refunding of any indebtedness secured by any Lien permitted by any of
the above clauses, provided that such indebtedness is not secured by any
additional assets and the amount of indebtedness secured by any such Lien is not
increased.
 
ARTICLE 2
GRANT
 
Section 2.1  Grant. To secure the full and timely payment of the Obligations,
Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to
Mortgagee the Mortgaged Property, subject, however, only to the matters that are
set forth on Exhibit B attached hereto (the “Permitted Encumbrances”) and to
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.
 
ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
Mortgagor warrants, represents and covenants to Mortgagee as follows:
 
Section 3.1  Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has fee simple title to the Premises and good and marketable title to the other
Mortgaged Property, in each case free and clear of any liens, claims or
interests, except the Permitted Encumbrances and the Permitted Liens. Subject to
the terms hereof, this Mortgage creates valid, enforceable first priority liens
and security interests against the Mortgaged Property.
 
Section 3.2  Lien Status. Mortgagor shall preserve and protect the lien and
security interest status of this Mortgage. If any lien or security interest
other than a Permitted Encumbrance or a Permitted Lien is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Collateral Agency Agreement.
 
Section 3.3  Inspection. Mortgagor shall permit Mortgagee and its respective
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the
 
3

--------------------------------------------------------------------------------


 
Mortgaged Property, as Mortgagee may reasonably require, provided that such
inspections and studies shall not materially interfere with the use and
operation of the Mortgaged Property.
 
Section 3.4  Insurance; Insurance Proceeds and Condemnation Awards.
 
(a)  Insurance. Mortgagor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property against loss or damage of the kinds, and subject to such
deductibles and self-insurance, customarily carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses. Each such policy of insurance shall name Mortgagee as the loss payee
(or, in the case of liability insurance, an additional insured) thereunder for
the ratable benefit of the Secured Parties, and shall provide for at least
thirty (30) days’ prior written notice of any material modification or
cancellation of such policy. In addition to the foregoing, if any portion of the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(or any amendment or successor act thereto), then Mortgagor shall maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Act.
 
(b)  Insurance Proceeds. Mortgagor assigns to Mortgagee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Mortgagor shall give Mortgagee prompt notice of any loss covered by insurance.
Mortgagee shall have the exclusive right to adjust any losses claimed under any
such insurance policies in excess of $10,000,000 (or any amount after the
occurrence and during the continuation of an Event of Default) (a “Material
Award”) in a manner reasonably acceptable to Mortgagor. Any Material Award
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) shall be paid over to Mortgagee to be
held in trust for the benefit of Mortgagor and shall be released to Mortgagor on
a percentage completion basis for the repair, replacement or restoration of the
Mortgaged Property, all in accordance with customary construction escrow
procedures. Any amount received from such insurance policies that is not a
Material Award shall be paid to and may be retained by Mortgagor. Any excess
Material Award remaining after such repair, replacement or restoration shall be
released to the Mortgagor, provided that if an Event of Default shall have
occurred and be continuing, such excess shall be applied as a prepayment of the
Obligations. Any such repair, replacement or restoration shall be effected with
reasonable promptness.
 
(c)  Condemnation Awards. Mortgagor assigns all Condemnation Awards to Mortgagee
and authorizes Mortgagee to collect and receive such Condemnation Awards and to
give proper receipts and acquittances therefor. Any amount received as an award
for eminent domain that is not a Material Award shall be paid to and may be
retained by Mortgagor. Any such amount that is a Material Award shall be held in
trust for the benefit of Mortgagor and shall be released to Mortgagor on a
percentage completion basis for the repair, replacement or restoration of the
Mortgaged Property, all in accordance with customary construction escrow
procedures. Any excess Material Award remaining after such repair, replacement
or restoration shall be released to the Mortgagor, provided that if an Event of
Default shall have occurred and be continuing, such excess shall be applied as a
prepayment of the Obligations.
 
Section 3.5  Use Violations. Except as may be expressly permitted by the terms
of the Collateral Agency Agreement or this Mortgage, Mortgagor shall not use,
maintain, operate or occupy, or allow the use, maintenance, operation or
occupancy of the Mortgaged Property in any manner which violates in any material
respect any applicable laws, or will invalidate any insurance coverage required
to be carried hereunder. Mortgagor shall not commit or permit any waste of the
 
4

--------------------------------------------------------------------------------


 
Mortgaged Property or any part thereof. Mortgagor shall not abandon the
Mortgaged Property or leave the Mortgaged Property unprotected, unguarded,
vacant or deserted, and shall not allow any of the Mortgaged Property to be
misused, abused or wasted, or to deteriorate (ordinary wear and tear excepted).
 
Section 3.6  Maintenance, Repair and Restoration. Mortgagor shall keep the
Mortgaged Property in good condition, order, repair and operating condition
(ordinary wear and tear excepted) appropriate for comparable properties of
similar construction, causing all necessary repairs, alterations, renewals,
replacements, additions, betterments and improvements to be made promptly
thereto. Subject to the terms hereof and of the Collateral Agency Agreement,
Mortgagor shall promptly repair, restore or rebuild (or cause the same to be
done) any of the Mortgaged Property which may become damaged or be destroyed
from any cause whatsoever and pay when due all claims for labor performed and
materials furnished therefore; provided, however, Mortgagor shall not be
required to repair, restore, or rebuild any of the Mortgaged Property not then
used or useful in connection with the operations of Mortgagor conducted on the
Mortgaged Property (“Obsolete Property”). To the extent any damage to Obsolete
Property was caused by a casualty or condemnation, any award received in
connection therewith that is not a Material Award may be retained by Mortgagor
and any award that is a Material Award shall be applied as a prepayment of the
indebtedness.
 
Section 3.7  Permitted Exceptions; Compliance. With respect to the Permitted
Encumbrances and the Permitted Liens, Mortgagor shall (a) timely observe and
perform all covenants and obligations contained therein and (b) not take any
action or fail to take any action if the taking of such action or the failure to
take such action would cause a default thereunder (beyond applicable notice and
cure periods as set forth therein).
 
Section 3.8  Taxes. Mortgagor shall pay all ad valorem real estate taxes levied
against the Mortgaged Property except to the extent Mortgagor is contesting such
taxes in good faith, by appropriate proceedings, and with respect to which
adequate reserves have been recorded in accordance with generally accepted
accounting principles.
 
ARTICLE 4
DEFAULT AND FORECLOSURE
 
Section 4.1  Remedies. Upon the occurrence and during the continuance of an
Event of Default, to the extent permitted by applicable law and the Collateral
Agency Agreement, Mortgagee may, at Mortgagee’s election, (without additional
notice or demand except as required by law) exercise any or all of the following
rights, remedies and recourses:
 
(a)  Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.
 
(b)  Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 4.7.
 
5

--------------------------------------------------------------------------------


(c)  Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action, in which case the Mortgaged Property may be
sold for cash or credit in one or more parcels. With respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable. At any such sale by
virtue of any judicial proceedings or any other legal right, remedy or recourse,
the title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the other Secured Parties may be a purchaser at
such sale. If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Obligations in lieu of paying cash. In the event this Mortgage is foreclosed
by judicial action, appraisement of the Mortgaged Property is waived.
 
(d)  Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Obligations, the appointment of a receiver of the Mortgaged Property, and
Mortgagor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.7.
 
(e)  Other. Exercise all other rights, remedies and recourses granted by this
Mortgage and the Collateral Agency Agreement or otherwise available at law or in
equity.
 
Section 4.2  Separate Sales. To the extent permitted by applicable law, the
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect. The right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.
 
Section 4.3  Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted hereunder and in the Collateral
Agency Agreement and available at law or equity (including the UCC), which
rights (a) shall be cumulated and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of
Mortgagee, (c) may be exercised as often as occasion therefor shall arise, and
the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee in the
enforcement of any rights, remedies or recourses hereunder, under the Collateral
Agency Agreement or otherwise at law or equity shall be deemed to cure any Event
of Default.
 
Section 4.4  Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced hereby or its status as a first and prior lien and
security interest in and to the Mortgaged Property. For payment of the
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.
 
6

--------------------------------------------------------------------------------


Section 4.5  Waiver of Redemption, Notice and Marshalling of Assets. To the
extent permitted by applicable law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of any election by Mortgagee to exercise or the actual
exercise of any right, remedy or recourse provided for hereunder and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.
 
Section 4.6  Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted hereunder and shall thereafter
elect to discontinue or abandon it for any reason, Mortgagee, shall have the
unqualified right to do so and, in such an event, Mortgagor and Mortgagee shall
be restored to their former positions with respect to the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse hereunder or under the Collateral Agency Agreement for such Event of
Default.
 
Section 4.7  Application of Proceeds. The proceeds of any sale of the Mortgaged
Property shall be applied by Mortgagee (or the receiver, if one is appointed) in
accordance with the terms of the Collateral Agency Agreement.
 
Section 4.8  Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1(c) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.
 
Section 4.9  Additional Advances and Disbursements; Costs of Enforcement.
 
(a)  Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not under any circumstances the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All sums
advanced and expenses incurred at any time by Mortgagee under this Section 4.9,
or otherwise under this Mortgage, the Collateral Agency Agreement or applicable
law, shall bear interest from the date that such sum is advanced or expense
incurred, to and including the date of reimbursement, computed at the highest
rate at which interest is then computed on any portion of the Obligations, and
all such sums, together with interest thereon, shall be secured by this
Mortgage. Mortgagee is hereby empowered to enter and to authorize others to
enter upon the Premises or the Improvements or any part thereof for the purpose
of curing such Event of Default without having any obligation to so cure and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person.
 
(b)  Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage,
or the enforcement, compromise or settlement of the Obligations or any claim
under this Mortgage, and for the curing thereof, or for defending or asserting
the rights and claims of Mortgagee in respect thereof, by litigation or
otherwise.
 
7

--------------------------------------------------------------------------------


Section 4.10  No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee, at law or in equity shall cause Mortgagee or any other
Secured Party to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property until the taking of actual possession by Mortgagee, to
obligate Mortgagee or any other Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.
 
Section 4.11  Limitation by Law. All rights, remedies and powers provided in
this Mortgage may be exercised only to the extent that the exercise thereof does
not violate any applicable provision of law, and all the provisions of this
Mortgage are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Mortgage invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.
 
Section 4.12  Filing Proofs of Claim. Filing Proofs of Claim. In case of any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other proceedings affecting Mortgagor, Mortgagee shall, to the
extent permitted by law, be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have the claims of
Mortgagee allowed in such proceedings for the Obligations secured by this
Mortgage at the date of the institution of such proceedings and for any interest
accrued, late charges and additional interest or other amounts due or that may
become due and payable hereunder after such date.
 
ARTICLE 5
ASSIGNMENT OF RENTS AND LEASES
 
Section 5.1  Assignment. In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance of an Event of Default, whether or not legal proceedings
have commenced, and without regard to waste, adequacy of security for the
Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice to Mortgagor by Mortgagee
(any such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law). Mortgagor hereby irrevocably authorizes and
directs each tenant, if any, and each successor, if any, to the interest of any
tenant under any Lease, respectively, to rely upon any notice of a claimed Event
of Default sent by Mortgagee to any such tenant or any of such tenant's
successors in interest, and thereafter to pay Rents to Mortgagee without any
obligation or right to inquire as to whether an Event of Default actually exists
and even if some notice to the contrary is received from the Mortgagor, who
shall have no right or claim against any such tenant or successor in interest
for any such Rents so paid to Mortgagee. Each tenant or any of such tenant's
successors in interest from whom Mortgagee or any officer, agent, attorney or
employee of Mortgagee shall have collected any Rents, shall be authorized to pay
Rents to Mortgagor only after such tenant or any of their successors in interest
shall have received written notice from Mortgagee that the Event of Default is
no
 
8

--------------------------------------------------------------------------------


longer continuing, unless and until a further notice of an Event of Default is
given by Mortgagee to such tenant or any of its successors in interest.
 
Section 5.2  Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases.
Mortgagor acknowledges and agrees that upon recordation of this Mortgage
Mortgagee’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Mortgagor and all third parties following recovery
of possession of the Mortgaged Property by Mortgagee. For purposes of this
Section 5.2, “possession” shall mean any one of the following to the extent
permitted by applicable law: (a) actual possession of the Mortgaged Property or
(b) taking affirmative actions to gain possession of the Mortgaged Property that
would constitute constructive possession of the Mortgaged Property such as court
authorization to collect Rents or appointment of a receiver. To the extent
permitted by applicable law, Mortgagee shall have the right to collect Rents
without taking possession of the Mortgaged Property.
 
Section 5.3  Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of Title 11 of the United States Code (the “Bankruptcy Code”), (b) the
security interest created by this Mortgage extends to property of Mortgagor
acquired before the commencement of a case in bankruptcy and to all amounts paid
as Rents and (c) such security interest shall extend to all Rents acquired by
the estate after the commencement of any case in bankruptcy.
 
Section 5.4  No Merger of Estates. So long as part of the Obligations secured
hereby remain unpaid and undischarged, the fee and leasehold estates to the
Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.
 
ARTICLE 6
SECURITY AGREEMENT
 
Section 6.1  Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Tax Refunds, Proceeds,
Insurance and Condemnation Awards. To this end, Mortgagor grants to Mortgagee a
security interest in all of its right, title and interest in the Personalty,
Fixtures, Leases, Rents, Tax Refunds, Proceeds, Insurance, Condemnation Awards
and all other Mortgaged Property which is personal property to secure the
payment of the Obligations, and agrees that Mortgagee shall have all the rights
and remedies of a secured party under the UCC with respect to such property. Any
notice of sale, disposition or other intended action by Mortgagee with respect
to the Personalty, Fixtures, Leases, Rents, Tax Refunds, Proceeds, Insurance and
Condemnation Awards sent to Mortgagor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Mortgagor.
 
Section 6.2  Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as necessary or as Mortgagee may, from
time to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times
 
9

--------------------------------------------------------------------------------


and places as may be required or permitted by law to so create, perfect and
preserve such security interest. Mortgagor represents and warrants to Mortgagee
that Mortgagor’s jurisdiction of organization is the State of Illinois. After
the date of this Mortgage, Mortgagor shall not change its name, type of
organization, organizational identification number (if any), jurisdiction of
organization or location (within the meaning of the UCC) without giving at least
thirty (30) days’ prior written notice to Mortgagee.
 
Section 6.3  Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 6.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1. Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(b) of this Mortgage. Mortgagor represents and warrants to
Mortgagee that Mortgagor is the record owner of the Mortgaged Property (subject
to Permitted Liens and Permitted Encumbrances), the employer identification
number of the Debtor (Mortgagor) is 75-2991836 and the organizational
identification number of the Debtor (Mortgagor) is 61910417.
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.1  Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with the Collateral Agency Agreement.
 
Section 7.2  Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of this Mortgage and the
Collateral Agency Agreement; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.
 
Section 7.3  Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do
so within ten (10) days after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Tax Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Mortgagee’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Event of Default, to perform any obligation of
Mortgagor hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by
 
10

--------------------------------------------------------------------------------


 
Mortgagee in such performance shall be added to and included in the Obligations
and shall bear interest at the highest rate at which interest is then computed
on any portion of the Obligations; (3) Mortgagee as such attorney-in-fact shall
only be accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this Section
7.3.
 
Section 7.4  Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.
 
Section 7.5  No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of this Mortgage shall
not be deemed to be a waiver of same, and Mortgagee shall have the right at any
time to insist upon strict performance of all of such terms, provisions and
conditions.
 
Section 7.6  Collateral Agency Agreement. If any conflict or inconsistency
exists between this Mortgage and the Collateral Agency Agreement, the Collateral
Agency Agreement shall govern.
 
Section 7.7  Release or Reconveyance. Upon payment in full of the Obligations or
upon a sale or other disposition of the Mortgaged Property permitted by the
Collateral Agency Agreement, Mortgagee, at Mortgagor’s request and expense,
shall release the liens and security interests created by this Mortgage or
assign this Mortgage to a third party designated by Mortgagor.
 
Section 7.8  Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.
 
Section 7.9  Applicable Law. The provisions of this Mortgage shall be governed
by the laws of the State of Illinois.
 
Section 7.10  Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.
 
Section 7.11  Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
effect the enforceability and validity of the remaining provisions of this
Mortgage.
 
Section 7.12  Entire Agreement. This Mortgage and the Collateral Agency
Agreement embody the entire agreement and understanding between Mortgagor and
Mortgagee relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Collateral Agency Agreement and this
Mortgage may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.
 
11

--------------------------------------------------------------------------------


Section 7.13  Mortgagee as Agent; Successor Agents.
 
(a)  Agent has been appointed to act as Mortgagee hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Collateral Agency
Agreement and this Mortgage. Mortgagor and all other persons shall be entitled
to rely on releases, waivers, consents, approvals, notifications and other acts
of Agent, without inquiry into the existence of required consents or approvals
of the Secured Parties therefor.
 
(b)  Mortgagee shall at all times be the same person that is Agent under the
Collateral Agency Agreement. Written notice of resignation by Agent pursuant to
the Collateral Agency Agreement shall also constitute notice of resignation as
Agent under this Mortgage. Removal of Agent pursuant to any provision of the
Collateral Agency Agreement shall also constitute removal as Agent under this
Mortgage. Appointment of a successor Agent pursuant to the Collateral Agency
Agreement shall also constitute appointment of a successor Agent under this
Mortgage. Upon the acceptance of any appointment as Agent by a successor Agent
under the Collateral Agency Agreement, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent as the Mortgagee under this Mortgage, and the
retiring or removed Agent shall promptly (i) assign and transfer to such
successor Agent all of its right, title and interest in and to this Mortgage and
the Mortgaged Property, and (ii) execute and deliver to such successor Agent
such assignments and amendments and take such other actions, as may be necessary
or appropriate in connection with the assignment to such successor Agent of the
liens and security interests created hereunder, whereupon such retiring or
removed Agent shall be discharged from its duties and obligations under this
Mortgage. After any retiring or removed Agent’s resignation or removal hereunder
as Agent, the provisions of this Mortgage and the Collateral Agency Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Mortgage while it was Agent hereunder.
 
Section 7.14  Releases. At the request of Mortgagor in writing, Agent shall
release from this Mortgage portions of the Mortgaged Property as permitted by
the Collateral Agency Agreement in each such instance.
 
Section 7.15  Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.
 
ARTICLE 8
LOCAL LAW PROVISIONS
 
Section 8.1  Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 8 and the other provisions of this
Mortgage, the terms and conditions of this Article 8 shall control and be
binding.
 
Section 8.2  Maximum Principal Sum. The Obligations are to be secured by other
mortgages and deeds of trust on other real estate in other counties and other
states. Each and all of such mortgages and deeds of trust are intended to and
shall constitute security for the entire Obligations represented by the
Obligations without allocation. Notwithstanding anything herein to the contrary,
it is agreed that the maximum amount of Obligations secured by this Mortgage,
including all advancements, at any one time shall not exceed $500,000,000.
 
12

--------------------------------------------------------------------------------


Section 8.3  In Rem Proceedings. Supplementing Section 4.1 hereof, mortgage
foreclosures and other In Rem proceedings against Mortgagor may be brought in
Fulton County, Illinois or any federal court of competent jurisdiction in
Illinois.
 
Section 8.4  Future Advances; Revolving Credit. The Secured Parties are
obligated under the terms of the Credit Agreement or the Additional Debt
Documents to make advances as provided therein, and Mortgagor acknowledges and
intends that all such advances, including future advances whenever hereafter
made, shall be a lien from the time this Mortgage is recorded, as provided in
Section 15-1302(b)(1) of the Act (as hereinafter defined). That portion of the
Obligations which comprises the principal amount then outstanding of the loans
under the Credit Agreement constitutes revolving credit indebtedness secured by
a mortgage on real property, pursuant to the terms and conditions of 205 ILCS
5/5d. Mortgagor covenants and agrees that this Mortgage shall secure the payment
of all loans and advances made pursuant to the terms and provisions of the
Credit Agreement and the Additional Debt Documents, whether such loans and
advances are made as of the date hereof or at any time in the future, and
whether such future advances are obligatory or are to be made at the option of
Mortgagee or otherwise (but not advances or loans made more than 20 years after
the date hereof), to the same extent as if such future advances were made on the
date of the execution of this Mortgage and although there may be no advances
made at the time of the execution of this Mortgage and although there may be no
other indebtedness outstanding at the time any advance is made. The lien of this
Mortgage shall be valid as to all Obligations, including future advances, from
the time of its filing of record in the office of the Recorder of Deeds of the
County in which the Mortgaged Property is located. The total amount of the
Obligations may increase or decrease from time to time, but the total unpaid
principal balance of the Obligations (including disbursements which Mortgagee
may make under this Mortgage or any other document or instrument evidencing or
securing the Obligations) at any time outstanding shall not exceed the amount
referred to in Section 8.2 of this Mortgage. This Mortgage shall be valid and
shall have priority over all subsequent liens and encumbrances, including
statutory liens except taxes and assessments levied on the Mortgaged Property,
to the extent of the maximum amount secured hereby.
 
Section 8.5  Illinois Mortgage Foreclosure Law. It is the intention of Mortgagor
and Mortgagee that the enforcement of the terms and provisions of this Mortgage
shall be accomplished in accordance with the Illinois Mortgage Foreclosure Law
(the “Act”), 735 ILCS 15-1101, et seq., and with respect to such Act Mortgagor
agrees and covenants that:
 
(a)  Mortgagor and Mortgagee shall have the benefit of all of the provisions of
the Act, including all amendments thereto which may become effective from time
to time after the date hereof. In the event any provision of the Act which is
specifically referred to herein may be repealed, Mortgagee shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference;
 
(b)  Wherever provision is made in this Mortgage for insurance policies to bear
mortgage clauses or other loss payable clauses or endorsements in favor of
Mortgagee, or to confer authority upon Mortgagee to settle or participate in the
settlement of losses under policies of insurance or to hold and disburse or
otherwise control use of insurance proceeds, from and after the entry of
judgment of foreclosure, all such rights and powers of Mortgagee shall continue
in Mortgagee as judgment creditor or mortgagee until confirmation of sale;
 
(c)  All advances, disbursements and expenditures made or incurred by Mortgagee
before and during a foreclosure, and before and after judgment of foreclosure,
and at any time prior to sale, and, where applicable, after sale, and during the
pendency of any related proceedings, for the following purposes, in addition to
those otherwise authorized by this Mortgage or the Collateral Agency
 
13

--------------------------------------------------------------------------------


Agreement or by the Act (collectively “Protective Advances”), shall have the
benefit of all applicable provisions of the Act.
 
All Protective Advances shall be so much additional indebtedness secured by this
Mortgage, and shall become immediately due and payable without notice and with
interest thereon from the date of the advance until paid at the rate of interest
payable under the terms of the Collateral Agency Agreement.
 
This Mortgage shall be a lien for all Protective Advances as to subsequent
purchasers and judgment creditors from the time this Mortgage is recorded
pursuant to Subsection (b)(5) of Section 15-1302 of the Act.
 
(d)  In addition to any provision of this Mortgage authorizing the Mortgagee to
take or be placed in possession of the Mortgaged Property, or for the
appointment of a receiver, Mortgagee shall have the right, in accordance with
Sections 15-1701 and 15-1702 of the Act, to be placed in possession of the
Mortgaged Property or at its request to have a receiver appointed, and such
receiver, or Mortgagee, if and when placed in possession, shall have, in
addition to any other powers provided in this Mortgage, all rights, powers,
immunities, and duties as provided for in Sections 15-1701 and 15-1703 of the
Act; and
 
(e)  Mortgagor acknowledges that the Mortgaged Property does not constitute
agricultural real estate, as said term is defined in Section 15-1201 of the Act
or residential real estate as defined in Section 15-1219 of the Act. Pursuant to
Section 15-1601(b) of the Act, Mortgagor hereby waives any and all right of
redemption.
 
Section 8.6  Variable Rate; Additional Interest.  This Mortgage secures the full
and timely payment of the Obligations, including, among other things, the
obligation to pay interest on the unpaid principal balance at a variable rate of
interest as provided in the Credit Agreement and the Additional Debt Documents.
 
Section 8.7  Incorporation by Reference. In connection with its appointment and
acting hereunder, Mortgagee is entitled to all rights, privileges, protections,
immunities, benefits and indemnities provided to it under the Collateral Agency
Agreement.
 
[The remainder of this page has been intentionally left blank]
 
14

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
 
MORTGAGOR:
AMERENENERGY RESOURCES GENERATING COMPANY,
 
an Illinois corporation
         
By:        /s/ Jerre E.Birdsong                                  
 
Name: Jerre E. Birdsong
 
Title:   Vice President and Treasurer




 
S-1

--------------------------------------------------------------------------------




STATE OF MISSOURI      )
                                               ) ss.:
COUNTY OF ST. LOUIS   )
 
I, Carla J. Flynn, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Jerre E. Birdsong, personally known to me to
be the Vice President and Treasurer of AMERENENERGY RESOURCES GENERATING
COMPANY, an Illinois corporation, whose name is subscribed to the within
instrument, appeared before me this day in person and severally acknowledged
that as such Vice President and Treasurer he signed and delivered the said
instrument as Vice President and Treasurer of said corporation as his free and
voluntary act and as the free and voluntary act and deed of said corporation,
for the uses and purposes therein set forth.
 
GIVEN under my hand and Notarial Seal, this 14th day of July, A.D. 2006.
 
                                                             /s/ Carla J.
Flynn                                                   
                              Notary Public
My Commission Expires: 4-20-2010
 

 
N-1

--------------------------------------------------------------------------------


EXHIBIT A
 
LEGAL DESCRIPTION
 
The permanent tax index numbers for the Land are 19-21-05-300-003,
19-21-05-300-002,
19-21-05-100-004, 15-15-31-100-001, 19-21-06-100-001, 19-21-06-100-003,
15-15-32-100-002,
19-21-05-100-003, 19-21-05-100-002, 19-21-05-100-001, 19-21-06-200-001,
14-14-36-400-002,
15-15-30-100-001, 15-15-30-400-001, 15-15-29-100-001, 15-15-08-100-002,
15-15-17-100-003,
15-15-21-100-001, 15-15-20-100-002, 15-15-28-100-001, 15-15-18-100-001,
15-15-07-100-001,
14-14-13-200-005, 15-15-005-100-001, 19-21-09-300-002, 19-21-04-300-001,
19-21-05-300-005,
19-21-09-300-003, 19-21-09-100-004, 19-21-09-100-002, 19-21-05-400-002,
15-15-04-300-010,
15-15-04-100-014, 14-14-25-400-002, 15-15-09-100-004, 15-15-06-100-002,
15-15-19-100-001,
15-15-30-100-001, 14-14-01-400-002, 14-14-13-400-001, 14-14-25-400-001,
14-14-36-200-001,
10-09-31-400-003, 10-09-32-300-001, 14-14-12-200-001, 14-14-36-200-002,
14-14-14-400-001,
14-14-13-300-002 and 14-14-24-200-001.
 
Legal Description of premises located in Fulton county, Illinois:
 
[See Attached Page(s) For Legal Description]
 
Exh. A-1


--------------------------------------------------------------------------------





EXHIBIT B
 
EXHIBIT B
PERMITTED ENCUMBRANCES
 
Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by Chicago Title Insurance Company on or about the
date hereof pursuant to policy number 450154826 dated July 14, 2006.
 
 
Exh. B-1